Citation Nr: 1402451	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to service connection for lung tumors.

3.  Entitlement to service connection for pancreatic tumors, to include as due to herbicide exposure and due to or aggravated by a service-connected disability.

4.  Entitlement to service connection for lymph node tumors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

These matters came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that a prior rating action in July 2009 denied service connection for pancreatic cancer.  The RO then issued another rating decision in April 2010.  However, this matter may still be adjudicated on a de novo basis because the July 2009 rating decision did not become final.  Indeed, VA treatment records received within a year of the July 2009 denial constitute new and material evidence.  See 38 C.F.R. § 3.156(b) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have soft-tissue sarcoma.  

2.  The Veteran does not have a disability manifested by lung tumors, to include respiratory cancer.  

3.  Pancreatic cancer was not manifested during service, was not manifested within a year of separation from service, is not otherwise related to the Veteran's active service, to include exposure to herbicides, and is not due to or aggravated by a service-connected disability.

4.  The Veteran does not have a disability manifested by lymph node tumors.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for soft-tissue sarcoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for lung tumors have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for an award of service connection for pancreatic cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for an award of service connection for lymph node tumors have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 pertaining to his pancreatic tumors claim, and in February 2010 a letter was sent regarding all of the appellate issues.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the April 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records, treatment records from the Erie, Pennsylvania, and Pittsburgh VA Medical Centers (VAMC), and records from the Social Security Administration (SSA).  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.

In June 2012, the Veteran was afforded VA examination.  In March 2013, a VA opinion was proffered.  In May 2013, a VA opinion was proffered through a Veterans Health Administration (VHA) request from the Board.  In October 2013, another VA opinion was proffered through a VHA request from the Board.  The examination reports and opinions will be discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the provisions of 38 C.F.R. § 3.303(b) only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.

At issue are claims of entitlement to service connection for soft tissue sarcoma, lymph node tumors, lung tumors, and pancreatic tumors/carcinoma, to include as due to exposure to herbicides and as due to service-connected disabilities.

Service treatment records are negative for complaints of or a diagnosis of soft tissue sarcoma, lymph node tumors, lung tumors, and pancreatic cancer.  Post-service medical evidence reflects that pancreatic cancer was diagnosed in August 2008.  

The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, thus it is presumed that he was exposed to herbicides during active service.  38 U.S.C.A. § 1116(f). 

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also, VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).

The Veteran asserts that his pancreatic carcinoma is a soft-tissue sarcoma; however, the medical evidence and opinions of record do not reflect a diagnosis of soft-tissue sarcoma.  He claims lung tumors but the medical evidence does not reflect a diagnosis of cancer of the lung, nor any respiratory cancers separate and distinct from his pancreatic cancer.  He claims lymph node tumors but the medical evidence does not reflect a diagnosis of Non-Hodgkin's lymphoma, nor any other cancer affecting the lymph nodes, separate and distinct from his pancreatic cancer.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of pancreatic cancer.  See Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of pancreatic cancer.

Thus, despite the Veteran's conceded exposure to an herbicide agent, presumptive service connection is not for application, as he does not have a presumptive disability.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Soft-tissue sarcoma

Initially, with regard to the soft-tissue sarcoma claim, the medical evidence of record does not reflect that the Veteran's pancreatic cancer is a soft-tissue sarcoma or that he has soft-tissue sarcoma.  The June 2012 VA examiner explained that the Veteran has been diagnosed with adenocarcinoma of the pancreas, which is classified as a carcinoma.  The examiner stated that it is not a soft tissue sarcoma.  The March 2013 VA examiner noted agreement with the June 2012 VA examiner that the Veteran does not have a soft-tissue sarcoma and stated that in this case there is no evidence of any separate cancers or other conditions related to the hematologic or lymphatic systems.  The medical evidence of record does not otherwise reflect a diagnosis of soft-tissue sarcoma.  

In the absence of proof of a current disability of soft-tissue sarcoma, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of soft-tissue sarcoma, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a diagnosis of soft-tissue sarcoma, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Moreover, soft-tissue sarcoma is not the type of disease that is capable of being diagnosed by a lay person; it requires examination and testing.  Thus, the Veteran's assertions do not constitute competent evidence of a diagnosis of soft-tissue sarcoma.

Absent a showing of soft-tissue sarcoma, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for soft-tissue sarcoma is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lung tumors

With regard to the claim of service connection for lung tumors, the medical evidence of record does not reflect that the Veteran has been diagnosed with lung tumors or any other form of respiratory cancer.  The June 2012 VA examiner stated that there has been no diagnosis of any respiratory cancer.  The March 2013 VA examiner also found that the Veteran did not have any diagnosed respiratory cancers.  It was noted he was diagnosed and treated for pancreatic cancer in 2008 and there was a possibility that there might be a metastasis to the left lung, but this did not turn out to be cancer.  Also, a possible lesion in the left lung was determined to not be cancer.  Rather, it was just scar tissue.  Both examiners concluded that there was no respiratory cancer.  The medical evidence of record does not otherwise reflect a diagnosis of respiratory cancers, lung cancer, or lung tumors.  

In the absence of proof of a current disability of lung tumors, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of lung tumors, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a diagnosis of lung tumors, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Moreover, lung tumors are not the type of disease that is capable of being diagnosed by a lay person; it requires examination and testing.  Thus, the Veteran's assertions do not constitute competent evidence of a diagnosis of lung tumors.

Absent a showing of lung tumors, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for lung tumors is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pancreatic tumors

As noted, the post-service medical evidence reflects that pancreatic cancer was diagnosed in August 2008.  The Veteran asserts that his pancreatic cancer is due to herbicide exposure and/or due to his service-connected disabilities.  

Per a June 2012 VA examination, there has been no evidence of metastasizing cancer following chemotherapy in May 2009.  Again, on follow-up CTs there was a concern regarding the left adrenal gland but on series of follow-ups this had not changed.  Also, a possible lesion in the left lung was determined to not be cancer.  Rather, it was just scar tissue.  

The examiner opined that the Veteran's adenocarcinoma of the pancreas is not a soft tissue sarcoma, and opined that his pancreatic carcinoma is not due to service, to include exposure to herbicides.  The examiner explained that there are several risk factors for cancer.  The Veteran had no family history of pancreatic cancer and he was not obese.  The examiner stated that the most likely cause of cancer was his heavy smoking and possibly heavy alcohol use over the years.  

Service connection is in effect for diabetes mellitus, type II, rated 10 percent disabling, coronary artery disease (CAD), rated 60 percent disabling from October 16, 2008 and 10 percent disabling from June 28, 2010; and posttraumatic stress disorder (PTSD) with depression and alcohol dependence, rated 30 percent disabling from October 16, 2008, and 70 percent disabling from June 28, 2010.  

In March 2013, a VA opinion was obtained with regard to whether his pancreatic carcinoma was due to or aggravated by his service-connected disabilities.  

The VA examiner found that it would be mere speculation to attempt to determine whether the pancreatic carcinoma is proximately due to or the result of or aggravated by his service-connected conditions, including PTSD with depression and alcohol dependence, diabetes mellitus, and coronary artery disease.  

The VA examiner noted agreement with the June 2012 VA examiner that the Veteran has been diagnosed with and treated for adenocarcinoma of the pancreas, which is a carcinoma and not a soft tissue sarcoma.  

The VA examiner noted that service connection is in effect for diabetes mellitus controlled with diet since 2004 because "treatment records show you (the Veteran) were placed on a diabetes diet and diagnosed with the condition."  

The examiner noted a history of alcohol abuse/dependence and that the Veteran still drinks wine.  A 40 year history of smoking, two packs per day smoker, was noted, and the Veteran still smoked.  

There was no medical history of pancreatitis, until the partial pancreaticoduodenectomy in September 2008, when the pathology report noted "focal acute and chronic inflammation of the pancreas."  

The Veteran worked in a metal shop until he was "disabled from work since about 2005 due to PTSD."  

The examiner cited to reference materials with regard to environmental factors linked to the development of pancreatic carcinoma and there have been a number of agents that may play a role in pancreatic carcinogenesis.  

The examiner stated that cigarette smoking significantly increases the risk of this form of cancer, noting the Veteran's significant smoking history.  

The examiner noted that although alcohol consumption does not appear to be a risk factor for the development of pancreatic cancer, chronic pancreatitis almost certainly is.  The Veteran drank heavily in the past, but there is no evidence in the claims file for pancreatitis, except for the pathology report from his pancreaticoduodenectomy.  

The examiner stated that perhaps the most controversial risk factor is diabetes.  Approximately 15 percent of patients with pancreatic cancer become diabetic in the 6 months preceding the diagnosis of their cancer.  The examiner stated only an "approximately twofold increased risk for the development of pancreatic cancer is found among patients with long-standing diabetes."  The Veteran's evidence for a diagnosis of diabetes is very limited and his diabetes is certainly not long standing.  If anything, his diabetes more likely represents "local alterations in pancreatic function resulting from an occult tumor."  

The examiner noted the last factor as "certain industrial solvents, particularly those used in metal refining."  The examiner stated that it is unclear what solvents the Veteran may have worked with in his job at a sheet metal shop.  

The examiner cited to a reference material that the most common etiology of acute pancreatitis is alcohol abuse and gallstone disease.  

In summary, the examiner stated that only a tenuous case could be made for the Veteran's service-connected PTSD with depression and alcohol dependence causing or aggravating the Veteran's claimed cancerous condition.  While the Veteran has a documented history of alcohol abuse and dependence, there is not a documented history of the Veteran experiencing episodes of pancreatitis, only a pathology report with a finding of pancreatitis at the time of his adenocarcinoma of the pancreas diagnosis.  The examiner stated that "absolutely" the Veteran's history of alcoholism is a likely environmental factor in the development of his adenocarcinoma of the pancreas but it would be mere speculation to identify this as the cause or as aggravating his adenocarcinoma of the pancreas, which is still in remission.  

In light of the March 2013 VA examiner's inability to offer an opinion without resorting to speculation as to any relationship to his service-connected disabilities, a further opinion was requested by a VHA examiner (hematologist - oncologist) in May 2013.  In May 2013, the VHA examiner reviewed the Veteran's claims folders.

The examiner noted that adenocarcinoma of the pancreas, stage III (T1N1M0) was diagnosed in August 2008 and he underwent Whipple resection with negative margins followed by six cycles of adjuvant gemcitabine chemotherapy.  The pathology report noted focal acute and chronic pancreatitis.  There has been no evidence of recurrence through January 25, 2013.

The Veteran was again noted to have a 40 pack-year of smoking and he continued to smoke cigarettes.  He had a history of excessive alcohol consumption and currently drinks a glass of wine daily.  He is not obese (weight was 112 pounds in January 2013; BMI = 19).  He has a diagnosis of diabetes from 2004 but no hemoglobin A1C level was found in the claims folder and diabetes is not mentioned as an active problem in subsequent notes.  He has no family history of pancreatic cancer or otherwise suggestive of a familial cancer syndrome.  He worked in a sheet metal shop for 25 years.

The medical history includes COPD, CAD status post PTCA in 2005, hypertension, and hypercholesterolemia.  

The examiner explained that etiology of pancreatic adenocarcinoma is incompletely understood and it is difficult to attribute causation for any one individual's cancer.  The major risk factors are cigarette smoking, obesity and physical inactivity, chronic pancreatitis, and familial and genetic risk.  Among these, the Veteran has clearly smoked cigarettes.  There is no history of pancreatitis and no pancreatitis in the record.  The finding of focal inflammation in the pancreas on the pathology report from the Whipple is thus unlikely to be a significant contributing factor.  There was no family history and he was not obese.  

The examiner noted that much has been written concerning diabetes as a risk factor for pancreatic adenocarcinoma.  However, the Veteran's diabetes appears to be of relatively recent onset and not an active medical condition.

The examiner was unaware of any association of PTSD or CAD with pancreatic adenocarcinoma.  Alcohol use is currently not thought to be a significant risk factor independent of pancreatitis.  

The examiner stated that given that the Veteran has a known risk factor for pancreatic cancer other than a service-related disorder (cigarette smoking) and that most pancreatic cancers are not attributable to any known risk factor, he concluded that it is at least as likely as not that pancreatic adenocarcinoma is not proximately due to service-related PTSD with depression and alcohol abuse, diabetes mellitus, type II, or coronary artery disease.  Similarly, there is no evidence in the record that any of these service-connected disorders aggravated his pancreatic adenocarcinoma, made the pancreatic adenocarcinoma more difficult to treat, or increase the morbidity of treatment for the cancer.  

As detailed, one of the Veteran's theories of entitlement is that his pancreatic cancer is due to herbicide exposure during service.  Again, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed previously, his pancreatic cancer does not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  Moreover, the June 2012 VA examiner opined that the Veteran's pancreatic cancer is not due to service.  The Veteran has not otherwise submitted any evidence in support of his assertion that his pancreatic cancer is due to herbicide exposure.

The Veteran's other theory of entitlement is that his pancreatic cancer is due to or aggravated by his service-connected disabilities, including diabetes mellitus, type II, CAD, and PTSD with depression and alcohol dependence.  Again, the March 2013 VA examiner was only able to find that it would be mere speculation to attempt to determine whether his pancreatic carcinoma is proximately due to a result of his service-connected disabilities.  The VA examiner stated that only a tenuous case could be made for the Veteran's service-connected PTSD with depression and alcohol dependence causing or aggravating his pancreatic cancer, and that it would be mere speculation to identify this as the cause of or as aggravating his pancreatic cancer.  

Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Thus, such opinion from the March 2013 VA examiner cannot be used as either positive or negative evidence in support of the claim.

The May 2013 VHA examiner was unaware of any association between PTSD or CAD with pancreatic adenocarcinoma, and alcohol use is currently not thought to be a significant risk factor independent of pancreatitis.  The VHA examiner acknowledged that there has been research on the relationship between diabetes mellitus, type II, and the development of pancreatic adenocarcinoma, but the Veteran's diabetes appears to be of relatively recent onset and not an active medical condition.  Likewise, the March 2013 VA examiner also noted that the evidence for a diagnosis of diabetes is very limited and his diabetes is certainly not long standing.  

As detailed above, the May 2013 VHA examiner determined that it is at least as likely as not that his pancreatic cancer is NOT due to or aggravated by his service-connected disabilities.  The Board accepts the May 2013 VHA opinion as being the most probative medical evidence on the subject, as it is based on review of the claims folders, contains detailed rationale for the medical conclusions, and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  Moreover, the Veteran has not submitted any medical evidence in support of a relationship between his pancreatic cancer and service-connected disabilities.

As note previously, the May 2013 VHA examiner indicated that cigarette smoking is a known risk factor for pancreatic cancer.  The Veteran also asserts that his cigarette smoking habit is a consequence of his service-connected PTSD, specifically that he has used nicotine to calm his anxieties caused by his PTSD.  

Due this assertion, a further opinion was requested by a VHA examiner with regard to a relationship between PTSD and cigarette smoking.  The opinion was offered in October 2013.

The examiner acknowledged that the Veteran was diagnosed by biopsy with pancreatic adenocarcinoma in June 2009.  The Veteran's risk factor for pancreatic adenocarcinoma was cigarette smoking.  He also has diabetes which has been suggested as a potential risk factor.  He does not have the risk factors of obesity, chronic pancreatitis, and familial and genetic risk by the history reviewed.  

The examiner stated that there is no literature that he is aware of that suggests that PTSD causes pancreatic adenocarcinoma.  

The examiner stated that literature on the association of nicotine dependence and PTSD is complex and inconclusive.  Numerous studies have reported association between cigarette smoking and PTSD (reviewed in Hawkins and Cougle 2013).  Breslau et al (2003) found a modestly elevated risk for nicotine dependence in trauma victims with PTSD.  Fu et al (2007) suggest an increased risk of smoking in individuals with PTSD.  Smokers with PTSD have reported lower cessation rates than other smokers (Lasser et al 2000); however, some trials report comparable rates of smoking discontinuation between PTSD and those without mental disorders (Hebert 2007).  Some individuals with more severe PTSD related symptoms report they smoke to alleviate negative affect, suggesting a component of self-medication involved (Feldner et al 2007).

Koenen et al (2005) and Hawkins and Cougle (2013) found that nicotine dependence increases the incidence of PTSD and severity of some symptoms associated with the disorder.  It is unclear if PTSD increases the risk of nicotine dependence or vice versa.  There is no clearly defined causality between PTSD and development of nicotine dependence or vice versa.  In the above case, PTSD and nicotine dependence coexist.  It is unclear from the available records whether nicotine dependence predated PTSD in this individual or vice versa.  It is clear from the record that the Veteran smoked heavily and refused cessation interventions on multiple occasions.  Whether the Veteran would have a similar nicotine dependence history if he had not developed PTSD is impossible to opine on without resorting to speculation.  

Based on the above, the examiner opined that it is not at least as likely as not (50 percent probability or more) that the Veteran's nicotine use after service is the result of his service-connected PTSD, and associated symptoms.  

The Board accepts the October 2013 VHA opinion as being the most probative medical evidence on the subject, as it is based on review of the claims folders, contains detailed rationale for the medical conclusion, and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  Moreover, the Veteran has not submitted any medical evidence in support of a relationship between his pancreatic cancer and service-connected disabilities, to include a relationship between PTSD and tobacco use.

The Board has considered the Veteran's contention that a relationship exists between his pancreatic cancer and his service, to include his belief that his pancreatic cancer is due to exposure to herbicides in service, and his belief that his pancreatic cancer is due to or aggravated by his service-connected disabilities.  The Veteran, however, is not competent to offer an opinion as to the etiology of his pancreatic cancer as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Veteran's pancreatic cancer was not shown in service, and the records contain no suggestion of a causal link between his pancreatic cancer and active service, to include herbicide exposure, and no causal link between his pancreatic cancer and service-connected disabilities, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for pancreatic tumors.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Lymph node tumors

With regard to the lymph node tumors claim, the June 2012 VA examiner explained that during the surgery to remove his pancreatic cancer, 2 out of 11 local lymph nodes were positive for the cancer.  The examiner explained this is just local spread of the same cancer (pancreatic carcinoma) and not a different cancer or sarcoma either.  As the claimed lymph node tumors do not constitute a separate and distinct disability from that of pancreatic cancer, for which service connection has been denied, there is no basis for establishing service connection for lymph node tumors.  


ORDER

Entitlement to service connection for soft tissue sarcoma is denied.

Entitlement to service connection for lung tumors is denied.

Entitlement to service connection for pancreatic tumors is denied.

Entitlement to service connection for lymph node tumors is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


